DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenbuck (US 6111553 A).
Consider claim 1, Steenbuck discloses an antenna mounting device, configured to collectively mount a plurality of base station antennas on the same pole (read as a framework attachable to the top of a utility pole and to which are attachable antennas 14, figures 1 and 4, col. 5 with lines 1-4), characterized in that the antenna mounting device comprises: 
a bracket (1) defining a central recess (4) in a mounted state (read as ring 20, figures 3 and 4, col. 5 with lines 5-14), the central recess being configured such that the central recess (4) loosely receives the pole (3) (read as ring 20 comprises a circular band having a diameter greater than the diameter of utility pole 12 so as to straddle or surround a portion of the outer vertical surface of utility pole 12 and to provide a gap between the outer vertical surface of utility pole 12 and the inner surface of rings 20, figure 3, col. 5 with lines 5-15); 
a fastening device (2) configured to fasten the bracket (1) to the pole (3) (read as brace assemblies 50, figure 3 and 4, col. 36-65); and 
a plurality of connecting members (5) each of the connecting members being configured for connection with at least one of the plurality of base station antennas (read as each of brace assemblies 50 comprises a threaded bolt 52 radially extending through a bore in ring 20 and threadably adjustably received in a nut 22 attached, e.g., welded, to the outer surface of ring 20, figure 4, col. 5 with line 56 to col. 6 with line 8).
Consider claim 2, as applied to claim 1 above, Steenbuck discloses characterized in that the bracket (1) includes a bracket plate(s) (read as the two brackets 20, one on the lower end and one in the middle of the pole 12, figure 1, (col. 5 with lines 12-15).
Consider claim 3, as applied to claim 2 above, Steenbuck discloses wherein the bracket (1) includes an upper bracket plate (11) and a lower bracket plate (12), the bracket plates each having a central recess, and the central recesses of the bracket plates collectively defining the central recess (4) of the bracket (read as the two brackets 20, one on the lower end and one in the middle of the pole 12, figure 1, (col. 5 with lines 12-15).
Consider claim 4, as applied to claim 3 above, Steenbuck discloses wherein the upper bracket plate (11) and the lower bracket plate (12) are an integrally-connected component or two separate components (read as the two brackets 20, one on the lower end and one in the middle of the pole 12, figure 1, col. 5 with lines 12-15).
Consider claim 5, as applied to claim 4 above, Steenbuck discloses wherein the central recesses of the upper bracket plate (11) and the lower bracket plate (12) each have a lateral opening configured to allow the pole (3) to pass through (read as openings shown in figures 3 and 6 for pole 12, col. 6 with lines 39-46).
Consider claim 6, as applied to claim 1 above, Steenbuck discloses wherein the bracket (1) includes a plurality of bracket plates (14, 15) that are connected to each other directly or indirectly in a circumferential direction (read as the two brackets 20 connected to each other indirectly as shown in figure 1, figure 1, col. 5 with lines 12-15).
claim 7, as applied to claim 1 above, Steenbuck discloses wherein the connecting members (5) are fixed to the bracket as separate components (read as each of brace assemblies 50 comprises a threaded bolt 52 radially extending through a bore in ring 20 and threadably adjustably received in a nut 22 attached, e.g., welded, to the outer surface of ring 20, figure 4, col. 5 with line 56 to col. 6 with line 8).
Consider claim 8, as applied to claim 7 above, Steenbuck discloses wherein the bracket (1) has a plurality of prefabricated holes, and the connecting members (5) are fixed to the bracket (1) by means of fastening elements (7) passing through the holes (read as a foot plate 54 is attached to the threaded end of bolt 52; foot plate 54 provides an interface between adjustable antenna bracket 10 and utility pole 12; desirably, foot plate 54 is flexible or curved to correspond to the outer curved surface of utility pole 12; the foot plate 54 is provided with a plurality of holes (not shown) so that when foot plate 54 is pressed against utility pole 12, foot plate 54 can then be secured with lag bolts 56 to secure adjustable antenna bracket 10 in place, figure 4, col. 5 with line 56 to col. 6 with line 8).
Consider claim 9, as applied to claim 7 above, Steenbuck discloses wherein the single connecting member (5) is constructed as a U-shaped component having a bottom limb (5a) and two side limbs (5b, 5c) (read as foot plate 54 provides an interface between adjustable antenna bracket 10 and utility pole 12; desirably, foot plate 54 is flexible or curved to correspond to the outer curved surface of utility pole 12; the foot plate 54 is provided with a plurality of holes (not shown) so that when foot plate 54 is pressed against utility pole 12, foot plate 54 can then be secured with lag bolts 56 to secure adjustable antenna bracket 10 in place, figure 4, col. 5 with line 56 to col. 6 with line 8).
claim 10, as applied to claim 9 above, Steenbuck discloses wherein the U-shaped component has a connecting element (5d) which extends from the bottom limb (5a) in a direction away from the two side limbs (5b, 5c) and is configured to be connected with the at least one base station antenna (read as foot plate 54 provides an interface between adjustable antenna bracket 10 and utility pole 12; desirably, foot plate 54 is flexible or curved to correspond to the outer curved surface of utility pole 12; the foot plate 54 is provided with a plurality of holes (not shown) so that when foot plate 54 is pressed against utility pole 12, foot plate 54 can then be secured with lag bolts 56 to secure adjustable antenna bracket 10 in place, figure 4, col. 5 with line 56 to col. 6 with line 8).
Consider claim 11, as applied to claim 1 above, Steenbuck discloses wherein the fastening device (2) comprises a plurality of separate fastening assemblies (20) (read as foot plate 54 provides an interface between adjustable antenna bracket 10 and utility pole 12; desirably, foot plate 54 is flexible or curved to correspond to the outer curved surface of utility pole 12; the foot plate 54 is provided with a plurality of holes (not shown) so that when foot plate 54 is pressed against utility pole 12, foot plate 54 can then be secured with lag bolts 56 to secure adjustable antenna bracket 10 in place, figure 4, col. 5 with line 56 to col. 6 with line 8).
Consider claim 12, as applied to claim 11 above, Steenbuck discloses wherein the single fastening assembly (20) includes an engagement element (21), and a pressing element (22) configured to press the engagement element (21) against the pole (3) (read as foot plate 54 is attached to the threaded end of bolt 52. Foot plate 54 provides an interface between adjustable antenna bracket 10 and utility pole 12; desirably, foot plate 54 is flexible or curved to correspond to the outer curved surface of utility pole 12; the foot plate 54 is provided with a plurality of holes (not shown) so that when foot plate 54 is pressed against utility pole 12, foot plate 54 can 
Consider claim 13, as applied to claim 12 above, Steenbuck discloses wherein the engagement element (21) is constructed as a U-shaped component having a bottom limb (21a) and two side limbs (21b, 21c), each of the side limbs having an engagement section (21e) for engagement with the pole (3), and the pressing element (22) being capable of acting on the bottom limb (21a) (read as foot plate 54 is attached to the threaded end of bolt 52. Foot plate 54 provides an interface between adjustable antenna bracket 10 and utility pole 12; desirably, foot plate 54 is flexible or curved to correspond to the outer curved surface of utility pole 12; the foot plate 54 is provided with a plurality of holes (not shown) so that when foot plate 54 is pressed against utility pole 12, foot plate 54 can then be secured with lag bolts 56 to secure adjustable antenna bracket 10 in place; desirably, brace assembly 50 comprises a swivel joint 58 between bolt 52 and foot plate 54 to allow foot plate 54 to rest squarely on the outer surface of utility pole 12; a lock nut 55 when tightened to nut 22 prevents bolt 52 from vibrating loose due to wind or other vibrations, figure 4, col. 5 with line 57 to col. 6 with line 2).
Consider claim 14, as applied to claim 12 above, Steenbuck discloses wherein the engagement element (21) has a guide element (21d) configured to guide the engagement element (21) during movement of the engagement element (21) (read as foot plate 54 is attached to the threaded end of bolt 52. Foot plate 54 provides an interface between adjustable antenna bracket 10 and utility pole 12; desirably, foot plate 54 is flexible or curved to correspond to the outer 
Consider claim 15, as applied to claim 12 above, Steenbuck discloses wherein the pressing element (22) is a screw (read as brace assembly 50 comprises a swivel joint 58 between bolt 52 and foot plate 54 to allow foot plate 54 to rest squarely on the outer surface of utility pole 12; a lock nut 55 when tightened to nut 22 prevents bolt 52 from vibrating loose due to wind or other vibrations, figure 4, col. 5 with line 57 to col. 6 with line 2).
Consider claim 16, as applied to claim 15 above, Steenbuck discloses wherein the engagement element (21) has a recess (26) for receiving a free end of the screw (read as brace assembly 50 comprises a swivel joint 58 between bolt 52 and foot plate 54 to allow foot plate 54 to rest squarely on the outer surface of utility pole 12; a lock nut 55 when tightened to nut 22 prevents bolt 52 from vibrating loose due to wind or other vibrations, figure 4, col. 5 with line 57 to col. 6 with line 2).
Consider claim 17, as applied to claim 9 above, Steenbuck discloses wherein the fastening device (2) includes a plurality of separate fastening assemblies (20), and the single fastening assembly (20) and the single connecting member constitute a structural unit (read as foot plate 54 provides an interface between adjustable antenna bracket 10 and utility pole 12; desirably, foot plate 54 is flexible or curved to correspond to the outer curved surface of utility 

Consider claim 18, Steenbuck discloses an antenna mounting device, configured to collectively mount a plurality of base station antennas on a pole (read as a framework attachable to the top of a utility pole and to which are attachable antennas 14, figures 1 and 4, col. 5 with lines 1-4), characterized in that the antenna mounting device comprises: 
a bracket (1) defining a central recess (4) (read as ring 20, figures 3 and 4, col. 5 with lines 5-14), the central recess being configured to loosely receives the pole (3) (read as ring 20 comprises a circular band having a diameter greater than the diameter of utility pole 12 so as to straddle or surround a portion of the outer vertical surface of utility pole 12 and to provide a gap between the outer vertical surface of utility pole 12 and the inner surface of rings 20, figure 3, col. 5 with lines 5-15); 
a fastening device (2) attached to the bracket and configured to secure the bracket (1) to the pole (3), the pole being located within the central recess; and a plurality of connecting members (5), each of the connecting members being configured for connection with at least one of the plurality of base station antennas (6), each of the connecting members mounted to the bracket (read as each of brace assemblies 50 comprises a threaded bolt 52 radially extending through a bore in ring 20 and threadably adjustably received in a nut 22 attached, e.g., welded, to the outer surface of ring 20, figure 4, col. 5 with line 56 to col. 6 with line 8);
wherein the fastening device includes at least one fastening assembly (20), which is mounted to respective one of the connecting members such that the position of the at least one fastening assembly (20) can be adjusted relative to the respective connecting member, which adjustment of the position of the at least one fastening assembly (20) causes the fastening device to engage the pole and secure the antenna mounting device to the pole (read as a foot plate 54 is attached to the threaded end of bolt 52; foot plate 54 provides an interface between adjustable antenna bracket 10 and utility pole 12; desirably, foot plate 54 is flexible or curved to correspond to the outer curved surface of utility pole 12; the foot plate 54 is provided with a plurality of holes (not shown) so that when foot plate 54 is pressed against utility pole 12, foot plate 54 can then be secured with lag bolts 56 to secure adjustable antenna bracket 10 in place, figure 4, col. 5 with line 56 to col. 6 with line 8).

Consider claim 19, as applied to claim 18 above, Steenbuck discloses wherein each of the connecting members (5) includes a fastening assembly (20) mounted thereto, wherein each of the fastening assemblies is mounted to the respective connecting member such that the positions of the fastening assemblies (20) can be adjusted relative to the respective connecting members (5), whereby each of the fastening assemblies can engage the pole (read as a foot plate 54 is attached to the threaded end of bolt 52; foot plate 54 provides an interface between adjustable antenna bracket 10 and utility pole 12; desirably, foot plate 54 is flexible or curved to correspond to the outer curved surface of utility pole 12; the foot plate 54 is provided with a plurality of holes (not shown) so that when foot plate 54 is pressed against utility pole 12, foot plate 54 can then be secured with lag bolts 56 to secure adjustable antenna bracket 10 in place, figure 4, col. 5 with line 56 to col. 6 with line 8).
claim 20, as applied to claim 18 above, Steenbuck discloses wherein the at least one fastening assembly (20) and respective connecting member (5) are configured such that the at least one fastening assembly can move relative to the respective connecting member in a direction towards the pole and away from the pole (read as brace assembly 50 comprises a swivel joint 58 between bolt 52 and foot plate 54 to allow foot plate 54 to rest squarely on the outer surface of utility pole 12; a lock nut 55 when tightened to nut 22 prevents bolt 52 from vibrating loose due to wind or other vibrations, figure 4, col. 5 with line 57 to col. 6 with line 2).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645